SCHWELB, Associate Judge,
concurring in the judgment.
I concur in the judgment of the court and in all of the court’s opinion except the discussion of harmless error. In my view, that discussion is unnecessary, for it has no bearing on the outcome of the appeal. The result, affirmance of Washington’s convictions, would be the same if the opinion ended before the first mention of harmlessness on page 583.
Each of Washington’s first two trials ended in a mistrial because neither of the two juries was able to reach a unanimous verdict. The jury in the third trial, at which Washington was ultimately convicted, also stated, at one point, that it was unable to agree. Under these circumstances, I do not believe that we should opine (unnecessarily) on the issue of harmlessness. In all other respects, I am pleased to join Judge Reid’s persuasive opinion.